United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-806
Issued: August 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On January 23, 2008 appellant filed a timely appeal from a December 21, 2007 decision
of the Office of Workers’ Compensation Programs, terminating her wage-loss compensation and
denying her claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation; and (2) whether appellant has any permanent impairment of her left
lower extremity that entitles her to a schedule award.

FACTUAL HISTORY
This is the second appeal in this case.1 On November 14, 2007 the Board set aside Office
decisions dated September 20, 2006 and April 30, 2007 and remanded the case for reconstruction
and proper assemblage of the record because two medical reports were missing. Those reports
have now been associated with the record on appeal.
On April 18, 2005 appellant, then a 51-year-old mail clerk, sustained a crush injury and
contusion to her left foot when a piece of equipment fell on it. She returned to work in a limitedduty capacity for four hours a day on May 12, 2005. On November 8, 2005 appellant filed a
claim for a schedule award.
A May 17, 2005 magnetic resonance imaging (MRI) scan report indicated diffuse soft
tissue swelling on the dorsum of the left mid foot, possibly with some mild bone marrow edema
which would represent post-traumatic bone bruising. In a June 18, 2005 report, Dr. Lafayette
Singleton, a Board-certified neurologist, stated that an electromygram (EMG) and a nerve
conduction study (NCS) revealed peroneal neuropathy in appellant’s left foot.
On August 24, 2005 Dr. Jacob Salomon, an attending Board-certified general surgeon,
released appellant to limited work for eight hours a day as of September 12, 2005 with four hours
of regular work and four hours of sedentary work. Effective October 11, 2005, he added the
restrictions of no walking or standing for more than 15 minutes at a time. Appellant missed
intermittent time from work after September 12, 2005. In a report dated October 29, 2005
(corrected copy submitted December 1, 2005), Dr. Salomon stated that appellant’s left foot crush
injury developed into a radiculopathy of the left peroneal nerve at the mid foot. He provided
findings on physical examination and found that she had a 21 percent permanent impairment of
her left lower extremity due to motor deficit of the left foot peroneal nerve and extensor hallucis
and extensor digitorum muscles. Effective November 18, 2005, appellant’s permanent
restrictions included four hours of regular duty, four hours of light duty, no lifting over 25
pounds and no prolonged walking or standing.
In reports dated April 13 and May 25, 2006, Dr. Edward S. Forman, a Board-certified
orthopedic surgeon and an Office referral physician, reviewed appellant’s medical history and
provided physical findings on examination. Appellant had subjective complaints of pain but
there were no objective findings or diagnostic studies documenting residuals from her April 18,
2005 work-related left foot injury. Dr. Forman opined that appellant’s left foot injury resolved
as of August 18, 2005. He found that she had no permanent impairment of her left foot and
could return to full duty.
The Office found a conflict in the medical opinion evidence between Dr. Salomon and
Dr. Forman as to whether appellant had any continuing disability or any permanent impairment
related to her April 18, 2005 employment injury. It referred appellant, together with a statement
of accepted facts, a list of questions and the case record, to Dr. Steven A. Kodros, a Boardcertified orthopedic surgeon, for an impartial medical examination.
1

Docket No. 07-1833, order remanding case (issued November 14, 2007).

2

In a September 13, 2006 report, Dr. Kodros reviewed appellant’s medical history and
provided findings on physical examination and the results of x-rays. He stated:
“Chief complaint is that of pain. It is localized somewhat diffusely over the
dorsum of the foot. It is primarily associated with and aggravated by weight
bearing activity. [Appellant] rates the pain [at] a level of 5 on a scale of 0 [to] 10
(10 being the worst pain she has ever experienced). She denies the presence of
any residual swelling. [Appellant] denies numbness, weakness, or other focal
neurologic complaints. She denies locking, giving way or mechanical symptoms.
There is no radiating quality to her pain. [Appellant] denies prior history of injury
or problem with the left foot before this.”
* * *
“Physical examination today of the left foot and ankle reveals … no ecchymosis
or discoloration. There is no increased warmth, erythema or sign of any
inflammation. There is no deformity. Palpation produces generalized tenderness
over the dorsum of the mid and forefoot. No plantar foot tenderness. Ankle
proximally as well as the proximal hind foot and posterior aspect of the ankle and
hind foot are all nontender. Dorsiflexion and plantarflexion left foot and ankle
measure 15 degrees and 50 degrees respectively. [Appellant] complains of pain at
end-range motion in both directions.… Subtalar inversion and eversion appears
normal on the left symmetric with the right.
This is nonpainful.
Musculotendinous units about the foot and ankle function intact with good
strength and without pain on resistance throughout. This includes eversion and
inversion power. Pulses are palpable. Neurologic exam[ination] reveals motor
power to be 5/5 throughout the foot and ankle. Sensory exam[ination] grossly
intact to light touch throughout, including dermatomal distributions of both the
deep and superficial peroneal nerves on the dorsum of the forefoot. [Appellant]
ambulates about the office today barefooted with normal heel-toe gait pattern on
the left. This is symmetric with the right and there is no limp or antalgia. She is
able to toe-walk and heel-walk on the left without difficulty. Circumferences
were measured and are found to be equal bilaterally at the level of the calves,
ankles and midfoot regions.”
***
“X-rays were obtained today, three views left foot with weight bearing views.
These show no evidence of any prior fractures or bony abnormality.... No
significant degenerative changes. Alignment appears anatomic overall ….
“Assessment: [Appellant] is status postcontusion or crush[-]type injury to the
dorsum of the left foot. She has ongoing residual symptoms, some of which
might be explained by the known natural history of the injury and its associated
soft tissue component. There does not appear to have been any significant
skeletal injury or fracture. Overall, [appellant’s] left foot and ankle demonstrate
excellent function on today’s evaluation and, in fact, are absent of any objective

3

abnormalities or functional deficits.
Furthermore, [appellant’s] residual
subjective symptoms are not readily supported by objective findings on today’s
exam[ination]. Based on history provided, I believe [appellant’s] left foot injury
and complaints are causally related to the accident that originally occurred while
at work on [April 18, 2005].
“Recommendations: Regarding therapeutic intervention, at this time, I do not feel
there is an indication for further treatment…. I do not feel there is any indication
for any further formalized physical therapy, injections or any surgical
intervention. Likewise, I do not see an indication for any further diagnostic
workup. I believe [appellant] has reached [m]aximum [m]edical [i]mprovement
with respect to her left foot injury. Based on findings of the evaluation today, I do
not find any criteria to indicate the presence of any permanent partial impairment.
With respect to activity, I have no reason to recommend specific restrictions for
[appellant] from the standpoint of her left foot and ankle based on findings of my
evaluation today. I believe she could be returned back to her previous occupation
as a postal worker full time without restrictions.”
In a February 2, 2007 report, Dr. Salomon stated that appellant sustained a crush injury
and returned to work with restrictions. She continued to have burning pain. An EMG revealed
polycystic waves, acute damage to the peroneal nerve. Dr. Salomon stated that the peroneal
nerve injury was caused by the accepted left foot crush injury. The crush injury caused
microtrauma to the bone which caused the peroneal nerve neuropathy. Dr. Salomon reiterated
his opinion that appellant had a work-related 21 percent impairment of her left lower extremity
due to peroneal nerve damage.
By decision dated December 21, 2007, the Office terminated appellant’s compensation
benefits and denied her claim for a schedule award on the grounds that weight of the medical
evidence established that she had no continuing disability or medical condition causally related
to her April 18, 2005 employment-related left foot contusion and crush injury.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.3 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.4
Section 8123(a) of the Act provides that “if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
2

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

3

Id.

4

See Del K. Rykert, 40 ECAB 284 (1988).

4

[of Labor] shall appoint a third physician who shall make an examination.”5 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.6
ANALYSIS -- ISSUE 1
Appellant’s claim for an injury on April 18, 2005 was accepted for a crush injury and
contusion to her left foot. Due to the conflict in the medical opinion evidence between
Dr. Salomon and Dr. Forman as to whether appellant had any continuing disability causally
related to her accepted left foot conditions, the Office referred her to Dr. Kodros for an impartial
medical examination.
Dr. Kodros provided a comprehensive report dated September 13, 2006. He was
provided with appellant’s case file and a statement of accepted facts. Dr. Kodros reviewed the
factual and medical background in the record, including diagnostic test results. He noted that
appellant complained of left foot pain but denied the presence of any residual swelling,
numbness, weakness or other focal neurologic complaints. Appellant denied locking, giving way
or mechanical symptoms. Dr. Kodros provided detailed findings on physical examination.
Examination of appellant’s left foot and ankle revealed no ecchymosis or discoloration. There
was no increased warmth, erythema or sign of any inflammation. Palpation produced
generalized tenderness over the dorsum of the mid and forefoot. There was no plantar foot
tenderness or ankle tenderness. Musculotendinous units about the foot and ankle were intact
with good strength and without pain on resistance throughout.
Neurologic examination revealed motor power to be 5/5 throughout the foot and ankle.
Sensory examination was grossly intact to light touch throughout, including dermatomal
distributions of both the deep and superficial peroneal nerves on the dorsum of the forefoot.
Appellant ambulated with normal heel-toe gait pattern on the left. She was able to toe-walk and
heel-walk on the left without difficulty. X-rays showed no evidence of any prior fractures, bony
abnormality or significant degenerative changes. Dr. Kodros stated that appellant’s left foot and
ankle demonstrated excellent function and were absent of any objective abnormalities. He stated
that appellant’s residual subjective symptoms were not supported by objective findings.
Dr. Kodros found that appellant could return to work without restrictions and no further
treatment was required. The Board finds that Dr. Kodros’ thorough and well-rationalized report
is entitled to special weight.7 His report establishes that appellant has no continuing disability
causally related to her accepted left foot crush injury and contusion sustained on April 18, 2005.
Therefore, the Office met its burden of proof in terminating appellant’s wage-loss compensation
based on the medical opinion of Dr. Kodros.

5

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
6

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

7

See Sharyn D. Bannick, 54 ECAB 537 (2003).

5

In a February 2, 2007 report, Dr. Salomon stated that appellant sustained a crush injury
and an EMG revealed damage to the peroneal nerve. He stated that the crush injury caused
damage to the peroneal nerve. Dr. Salomon reiterated his opinion that appellant had a 21 percent
impairment of her left lower extremity causally related to her employment injury due to motor
deficit related to peroneal nerve damage. The Board notes that Dr. Salomon had been on one
side of the conflict in medical evidence and the February 2, 2007 report merely reiterates his
previous findings. An additional report from a claimant’s physician, which essentially repeats
earlier findings and conclusions, is generally insufficient to overcome the weight accorded to an
impartial medical specialist’s report.8 The Office has not accepted peroneal nerve damage as
causally related to the April 18, 2005 employment injury. For these reasons, Dr. Kodros’ report
remains the weight of the medical opinion evidence.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Federal Employees’ Compensation Act9 and its
implementing regulation10 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from the residuals of the accepted employment injury.11
ANALYSIS -- ISSUE 2
Dr. Kodros found that appellant had no impairment of her left lower extremity causally
related to her accepted left foot contusion and crush injury. He found no deficits in range of
motion, motor function or sensory function on examination or any other indications of
impairment. Although appellant complained of pain, he characterized her complaints as
subjective and not supported by his findings on examination. Dr. Kodros provided thorough
medical rationale for his medical opinion that appellant had no left lower extremity impairment
at the time of his examination. The Board finds that the report of Dr. Kodros is entitled to the
special weight accorded an impartial medical specialist and constitutes the weight of the medical
evidence. His report establishes that appellant has no permanent impairment of her left lower
extremity causally related to her April 18, 2005 employment injury. Therefore, appellant is not
entitled to a schedule award for her accepted left foot crush injury and contusion.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation. The Board further finds that the weight of the medical evidence fails to
establish that she has any permanent impairment of her left foot causally related to her April 18,
2005 employment injury.
8

See Roger G. Payne, 55 ECAB 535 (2004).

9

5 U.S.C. § 8107(a)-(c).

10

20 C.F.R. § 10.404.

11

See Mark A Holloway, 55 ECAB 321 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 21, 2007 is affirmed.
Issued: August 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

